Citation Nr: 0533463	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  04-31 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral 
sensorineural hearing loss and, if so, whether service 
connection is now warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1955.


This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a January 2004 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  An unappealed July 2002 RO rating decision denied the 
claim for service connection for bilateral sensorineural 
hearing loss on the basis that the condition neither occurred 
in nor was caused by service.

2.  The evidence submitted since the RO's July 2002 rating 
decision is not new and material as it does not include 
competent evidence suggesting that any current bilateral 
sensorineural hearing loss is causally related to event(s) in 
service.  


CONCLUSIONS OF LAW

1.  The RO's July 2002 decision denying service connection 
for bilateral sensorineural hearing loss is final.  
38 U.S.C.A. § 7105(b)(1), (c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2000).

2.  New and material evidence has not been received since 
July 2002 to reopen the claim of entitlement to service 
connection for bilateral sensorineural hearing loss.  
38 U.S.C.A. §§ 1154, 5108 (West 2002); 38 C.F.R. §§ 3.307, 
3.309, 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish service connection for 
bilateral sensorineural hearing loss.  The RO continued its 
previous final denial of service connection.  The Board has 
an obligation to make an independent determination of its 
jurisdiction regardless of findings or actions by the RO.  
Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996).  

A decision issued by the Montgomery, Alabama, RO in May 2002 
denied the claim for service connection for bilateral 
sensorineural hearing loss on the basis that the evidence did 
not show that the condition either occurred in or was caused 
by service.  The RO notified the veteran of this decision by 
letter dated June 3, 2002.  After the RO received additional 
evidence, it again denied service connection for bilateral 
sensorineural hearing loss in July 2002, and so informed the 
veteran by letter dated July 19, 2002.

In a statement received by the RO in August 2003, the veteran 
referred to the June and July 2002 letters and requested 
review by a Decision Review Officer.  As this statement was 
received too late to be a timely notice of disagreement (NOD) 
concerning either decision, the RO treated it as a new claim.  
See 38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. 
§ 20.302(a) (2000) (a NOD shall be filed with the agency of 
original jurisdiction within 1-year from the date that the 
agency mails notice of the determination).  An unappealed 
determination of the agency of original jurisdiction is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2005).

The veteran filed a claim to reopen in August 2003, and this 
appeal ensues from the RO's January 2004 rating decision 
continuing the previous denial of service connection for 
bilateral sensorineural hearing loss.  As a general rule, 
once a claim has been disallowed, that claim shall not 
thereafter be reopened and allowed based solely upon the same 
factual basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).  However, if the claimant can thereafter 
present new and material evidence, then the claim shall be 
reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2005); see 
also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
decision of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime service.  38 U.S.C.A. § 1110 (West 
2002).  

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.  The benefit of 
the doubt rule, however, does not apply to a new and material 
evidence analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a),
as follows: 

(1)  Competent medical evidence means evidence 
provided by a person who is qualified through 
education, training, or experience to offer 
medical diagnoses, statements, or opinions.  
Competent medical evidence may also mean 
statements conveying sound medical principles 
found in medical treatises.  It would also include 
statements contained in authoritative writings 
such as medical and scientific articles and 
research reports or analyses.

(2)  Competent lay evidence means any evidence not 
requiring that the proponent have specialized 
education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys 
matters that can be observed and described by a 
lay person.

Evidence before the RO in July 2002 included service medical 
records that showed the veteran had suffered an in-flight 
perforated left eardrum in June 1953.  The veteran was 
granted service connection in February 1956 for residuals of 
a perforated left ear drum with a noncompensable disability 
evaluation effective August 20, 1955.  Post-service records 
included a January 1993 diagnosis of bilateral sensorineural 
hearing loss and records from Robin E. Auerbach, Au.D., 
including a June 2001 opinion that the hearing loss suffered 
by the veteran is not the type typically seen with noise 
induced hearing loss, although there is a possibility that 
the episode on the airplane during which the veteran's 
eardrum burst contributed to his hearing loss.  Post-service 
records also included a VA examination conducted on March 28, 
2002, which reported that it is not as least as likely as 
likely as not that the veteran's perforated eardrum is 
related to his bilateral sensorineural hearing loss.  

Evidence submitted since the RO's July 2002 rating decision 
includes additional VA medical records and statements by the 
veteran in support of his claim.  The VA medical records 
include progress notes from the VA Medical Center (VAMC) in 
Birmingham, Alabama dated between November 2000 and December 
2003.  The progress notes demonstrate that the veteran's 
hearing was evaluated, which resulted in the issuance of 
hearing aids.  The veteran was seen frequently thereafter for 
hearing aid evaluations.  

The lay evidence submitted since the RO's July 2002 rating 
decision consists of the veteran's September 2004 statement 
that he was stationed in New Castle, Delaware with a jet 
fighter squadron.  He reports that his office was on the 
flight line and that planes landed and took off very close to 
his office.  The veteran also reports that the noise was 
extremely loud and that the windows of the building were 
often left open.  This evidence is cumulative and redundant 
of evidence previously considered by the RO.  The veteran's 
allegations of noise exposure during service were considered 
by the RO in its determination that there was no competent 
evidence the veteran's current hearing loss disability was 
causally related to event(s) in service.  Thus, the evidence 
is not new.  The evidence would also not be material to the 
question at hand as it does not cure the lack of nexus 
evidence linking hearing loss to service.

The VA progress notes are new in the sense that they were not 
previously of record.  These records, however, only reflect 
that the veteran was seen by the VAMC for hearing aid 
evaluations, and do not contain any medical opinion 
suggesting that the veteran's current bilateral sensorineural 
hearing loss is causally related to event(s) in service.  
Therefore, these records are not material to the question at 
hand as they do not cure the previous evidentiary defect of a 
lack of nexus evidence.  As such, the Board must find that 
the veteran has failed to submit new and material evidence to 
reopen the claim for entitlement to service connection for 
bilateral sensorineural hearing loss, and the claim to reopen 
must be denied.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted. VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").

The veteran's service representative contends that the VA 
failed to fulfill its duties under the VCAA because the 
veteran did not receive proper notice prior to receiving an 
unfavorable decision on his claim.  The Board finds, however, 
that VA fulfilled both its duties to notify and assist under 
the VCAA, as discussed below.

VA fulfilled its duty to notify in the following manner.  As 
for the first, second, and third elements, a letter dated in 
September 2003, after the veteran filed the claim to reopen, 
advised the veteran that new and material evidence was needed 
to reconsider the issue.  The letter also indicated that VA 
would aid the veteran in gathering evidence to support his 
claim, advised him to send medical and non-medical evidence 
in his possession pertinent to the claim, and indicated that, 
if necessary, a VA examination would be scheduled.  This 
information was reinforced by the July 2004 Statement of the 
Case (SOC).

As for the fourth element of section 5103(a) notice, the 
Board finds that the multiple letters essentially informed 
the veteran to send any evidence in his possession pertinent 
to the claim.  The September 2003 letter requested him to 
inform VA about any additional evidence for which he wanted 
RO assistance in obtaining, or to send the evidence himself.  
In addition, the July 2004 SOC contained the text of 38 
C.F.R. § 3.159, which contains the provision from which the 
so-called "fourth element" is derived.  Under the 
circumstances, the Board is satisfied that the veteran has 
been adequately informed of the need for further 
substantiation with relevant evidence in his possession.  

The Board acknowledges that VCAA notice was arguably 
accomplished through a combination of letters and the SOC 
rather than with a single pre-Agency of Original Jurisdiction 
(AOJ) decision notice.  This would constitute, at most, a 
technical defect that posed no prejudice to the veteran.  The 
Board finds that the evidence submitted by the veteran prior 
to his August 2001 claim for bilateral sensorineural hearing 
loss indicates that he understood the elements necessary for 
establishing service connection.  Specifically, a letter from 
Robin E. Auerbach, Au. D dated June 2001 states that the 
veteran asked the audiologist "to comment on the nature of 
his hearing loss."  It appears that the veteran was aware 
that a link between his current hearing loss disability and 
active service was needed before service connection would be 
granted.  Furthermore, during the appeal period, VA gave the 
veteran appropriate notice of VCAA requirements, the status 
of his claim, and the need for new and material evidence.  
The veteran had ample opportunity during this period to 
provide additional relevant evidence or to ask VA for 
assistance in obtaining such evidence.

As for the timing of the VCAA notice, the Board notes that 
the Pelegrini Court explicitly stated that, notwithstanding 
the requirement that a valid VCAA notice be provided before 
the AOJ decision: "[W]e do not hold that . . . [a] case in 
which pre-AOJ-adjudication notice was not provided . . . must 
be returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Pelegrini Court 
recognized that a case-by-case evaluation might be warranted.  
The Board has conducted such an evaluation here and has 
determined that adequate notice was provided to the veteran, 
as set forth above.  The record is not incomplete due to VA 
action or inaction with respect to VCAA notification.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the 
veteran was given an appropriate C&P audio examination prior 
to the initial May 2002 rating decision.  The RO obtained the 
veteran's VA and private medical records and his written 
statements, and associated them with the claims folder.  
Again, the veteran had notice of the status of his claim and 
opted not to submit more information before the case was sent 
to the Board.  The Board finds it reasonable to interpret 
this action to mean that he is satisfied with the development 
in his claim.  Thus, further development is unlikely to add 
more relevant evidence or information.




ORDER

As new and material evidence has not been submitted, the 
previously denied and final claim of entitlement to service 
connection for bilateral sensorineural hearing loss is not 
reopened and remains denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


